Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, [10] March 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mércredi 11 [i.e. 10] mars [1779] a passy
Aprés avoir passé trois semaines entiéres sans dormir, je crois mon chér papa que je vais dormir trois semaines de suitte; quand on me parle, on m’endort, et je réponds en dormant: hiér au soir je fus tiré de cet état languissant, par le son d’une voiture qui vous annonçoit; le plaisir d’imaginér que j’allois passér une heure avéc vous, me ranima tout a fait; mes yeux s’ouvrirent, je sonnai, je fis faire un grand feu, pour vous réchauffér, je me sentis présque guaye, j’allois au devant de vous, quand cétte voiture repartit et emporta mon éspérance et ma joye: je dis aussitôt; j’ai fait un joli songe mais il a été bien court; ne pourriés vous pas le réallisér mon chér papa en venant prendre le thé aujourd’hui ou demain avéc moi, il y a longtems que je ne vous ai vû; si vous ne pouvés pas venir, je prendrai le parti de dormir toujours, parcequ’au moins je pourrai resvér a vous:
 
Addressed: A Monsieur / Monsieur Franklin / [in another hand] A Passy
